Citation Nr: 1724592	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as small spur at L4-5.

2.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In January 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The claim was previously before the Board and was remanded in March 2016 for new examinations.  Examinations were completed on October 2016.  

The Board additionally notes that, on remand, in an October 2016 rating decision, the Veteran was granted entitlement to service connection for a left shoulder disability.  As service connection was granted, the issue is no longer before the Board and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a low back disability and a right shoulder disability.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  
In the September 2016 VA examinations, an examiner determined that the Veteran's low back disability and right shoulder disability were less likely than not incurred in or related to service.  However, the Board finds that additional development is required for an opinion on whether the Veteran's claimed disabilities were caused by or aggravated by the service-connected left shoulder disability.  The examiner did not address whether the Veteran's low back disability was caused or aggravated by the service-connected left shoulder disability.  Additionally, the examiner opined that the Veteran's right shoulder was less likely than not due to the service-connected left shoulder, but did not opine as to whether there was aggravation.  As such, remand is warranted.  On remand, the examiner should determine whether the claimed disabilities are proximately due to or aggravated by the Veteran's service connected left shoulder disability.  

Additionally, outstanding treatment records must be obtained and associated with the claims file, to include VA treatment and private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claims. 

3.  Forward the Veteran's claims file to a clinician for an addendum opinion to determine the etiology of the Veteran's low back disability and right shoulder disability.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

a)  Identify any low back disability (to include lumbar degenerative disc disease with degenerative arthritis and small spur and endplate sclerosis at L4-5) and any right shoulder disability (to include rotator cuff tear) present from October 2007, even if such disability has subsequently resolved. 

b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any low back disability, and any right shoulder disability is proximately due to or the result of the service-connected left shoulder disability.  

c)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any low back disability and any right shoulder disability is aggravated beyond its natural progress by the service-connected left shoulder disability. 

If aggravation is found, to the extent feasible, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  
Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

